In an action to recover damages for injury to property caused by the defendant’s alleged negligent operation of his automobile, the defendant appeals from an order of the Supreme Court, Queens County, dated April 26, 1963, which granted plaintiff’s motion for summary judgment striking out defendant’s answer and directing a trial on the issue of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, the record presents issues of fact as to defendant’s negligence; such issues should be resolved after a plenary trial. Ughetta, Kleinfeld, Brennan and Hill, JJ., concur; Beldoek, P. J., dissents and votes to affirm the order on the authority of Stanley v. Burnside (10 A D 2d 652).